BBNISTERE DE L'ECONOMIE FORESTIERE _ : REPUBLIQUE DU CONGO
ET DEL ENVIRONNEMENT Unité * Travail * Progrès

“CABINET LH pr

DIRECTION GENERALE DE L'ECQNOI |
FORESTIERE, fut

DIRECTION DES FORET,

CAHIER DE CHARGES PARTICULIER |

Relatif à la Convention de Transformation conclue entre le Gouvemiement | |
congolais et le groupe CITB-QUATOR TRANSLEK, pour la mise en valeur |
des Unités Forestières d'Exploitation 2-d (Nanga) et 5-a (Bloc Banda nord ) |
situées, respectivement, dans les Unités Forestières d’ AMÉnASETeRE Sud 2

(Kayes) et Sud 5 (Kibangou). j |: l

Article premier : L'organigramme général de la Société, joint en annexe se Fume de
la manière suivante : EE

- Un président Directeur Général ;
- Une Direction Générale, comprenant

+ _ Un Secrétariat de Direction ;
e Une Direction Technique, ayant sous sa tutelle :

La Direction Technique comprend :

- un service de transformation du bois ;

- un service exploitation forestière ;

- un service mécanique et entretien ;

- un service administratif et du personnel ;
- un service commercial

N.B : La direction générale, la direction technique et les services sont communs aux : |
deux superficies forestières concédées au Groupe.

. = | }
Article 2 : Le Groupe s'engage à recruter des cadres du corps des agents des Eaux et,
Forêts, suivant le calendrier ci-dessous

ÿ
2005 : un (1) poste d'encadrement
ée 2006 : un (1) poste d'encadrement

(tal
Article 3: Le Groupe s'engage, à qualification, compétence et expérience égales,
ter en priorité les travailleurs et les cadres de nationalité congolaise.

ae

cadres expatriés ont pour mission de préparer le personnel congolais à sa |

motion hiérarchique par une formation, à travers l'organisation des stages au niveai
al ou à l'étranger. [sel

cet effet, le Groupe doit faire parvenir, chaque année, à la Direction Générale dei.

A

Economie Forestière, le programme de formation. : fe

Article 4: le Groupe s'engage à construire, pour ses travailleurs, une base-vie,: je
comprenant : i 1

- une infirmerie ;
- un économat ; il
- une école; ete
- un système d'adduction d'eau potable ; (ie

Le Groupe s'engage également à construire une case de passage équipée et meublée
pour les agents des Eaux et Forêts, équipée et meublée, selon un plan à définir avec la

Direction Générale de l'Economie Forestière. l cit

1

La base-vie devra être électrifiée et dotée d'une antenne parabolique

L À
Il s'engage également à appuyer les populations à développer les : activités’
agropastorales autour de la base-vie. LP TL

Article 5 : Le montant d'investissements se chiffre à F CFA 4 277.530.912, dont | ©
F CFA 2.636.700.000 d'investissements prévisionnels, définis en fonction: des ‘objectifs ï

à atteindre, aussi bien en matière de production de grumes que de. transformation 1
industrielle de bois, sur une période de 65 ans, et FCFA: 1:638:19. 125

d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe.

Je

Article 6 : Le calendrier technique de production et de transformation des grumes' se
présente comme suit : |

" ut
Sciages séchés

Ë Années

Désignation | 2004 2005 |
|

UFE 2-d Nanga - 13.000 | 13.000

UFESaBanda | 28.000 | 28.009

_ | Total | 41.000 | 41.000

#on (volume commercialisable) 26.650 26.650

; 26.650 26.650

‘10.660 410.650

5.330 5.330

5.064 5.054

NB : S'agissant de la production des grumes, le volume commercialisable est estimé à

65% du volume fûts. fe ti
FR

Avant l'installation des unités de transformation prévues. la société est tenue de livrer.
en priorité les bois en grumes aux industries locales, conformément à l'article 49 de le
loi n° 16-2000 du 20 novembre 2000 portant code forestier. pal

Après l'adoption du plan d'aménagement révisé des différente
concédées au Groupe, des nouvelles prévisions de production seron
qu'un nouveau calendrier de production. En

frnes

Article 7: La coupe annuelle sera de préférence d'un seul tenant. Toutefok

pourrait être répartie en un ou plusieurs tenants-dans les zones d'exploitation d

telles que les montagnes ou les marécages. hoc RER Leur
Loi

Article 8: Les essences prises en compte pour le caleul de la taxe forestière sont celles
indiquées par les textes réglementaires en matière forestière en vigueur. He

article 9: Les diamètres minima d'abattage sont ceux fixés dans les \textes.
réglementaires en matière forestière en vigueur. Ja A

Article 10: La création des infrastructures routières dans les Unités Forestière:
d'Exploitationne devra nullement donner lieu à l'installation anarchique des Villages et
| campements, plus ou moins permanents, dont les habitants sont souvent responsables!
de feux de brousse et des dégâts sur les écosystèmes forestiers, tels: que les
fée

défrichements anarchiques, le braconnage etc... ir

Ÿ fe

Î
a nécessité se fera sentir, l'installation de nouveaux villages et ||}
ng des routes et pistes forestières, ne pourra avoir lieu qu'avec.::\
Administration des Eaux et Forêts, après une étude d'impact sur le.
ant menée avec les autorités locales. fi

activités agropastorales seront entreprises autour des bases-vies des:
de contrôler les défrichements et d'assurer l'utilisation rationnelle des
fus

CT

—. . : sn pen
ctivités seront réalisées suivant des plans approuvés par les Directions fat
mentales de l'Economie Forestière du Kouilou et du Niari, qui veilleront au suivi |

=: zu contrôle de leur mise en œuvre.

1 Article 12: Conformément aux dispositions de l'article 18 de cette convention, lei
Groupe s'engage à livrer le matériel suivant et à réaliser les travaux ci-après, au profit |:
de l'administration forestière : | ï

» jean
A.- Contribution au développement socio-économique des départements du foin:
Kouilou et du Niari As

A-1.- Département du Niari

En permanence ' js

livraison, chaque année, de Deux mille (2.000) litres de gasoil au Conseil
Départemental du Niari ; k

-_ Iivraison, chaque année, des produits pharmaceutiques, à haueur de FCFA Un ces

million (F CFA 1.000.000), aux dispensaires de Mbiribi et de Moufouma; | | !

- Entretien des tronçons routiers :

(PE + Kayes-Banda, Ngondzo-Mbota ;
+ Banda centre-Mbiribi
+ Ndandi-Mbinzialoulou

A la signature

= Contribution à la réhabilitation des bureaux de la Préfecture du Niari à hauteur de k
F CFA Un million (F CFA 1.000.000) ; > RCIP RATS

Année 2004 |

2° trimestre pes “

- Remise En état de l'antenne parabolique de la Sous-Préfecture de Banda ;

u EPS

ER Tin #

ement des puits d'eau existants dans les villages Mbiribi, Ngouanga e

|
Année 2005 |;

|

|

3° wimestre

- = Aménagement des puits d'eau existants dans les villages NEO ea nb

Mamba-Nayilou et P.M.D ; Pen
Année 2006
1% trimestre

2 - Construction de l'école primaire de Mbiribi.

A-2.- Département du Kouilou
- Entretien des tronçons routiers :
+ _ Tchizalamou-Mboukou-Massi
+ Tchisséka-Mbouyou
+ Tchizalamou-Nkola
- Fourniture des produits pharmaceutiques à la Sous-Préfecture de Madingo-Ka es
hauteur de F CFA Un (1) million.
Année 2004 a

Mois de décembre

= remise aux populations de Mboukou-Massi, lé batiment abritant le € dignes
bois avec socle en ciment.

/ Année 2005 :

2° trimestre

livraison de vingt et cinq (25) tables-bancs à l'école primaire de Tchizalamou

A

|

=
À
l
l
i

vingt et cinq (25) tables-bancs à l'école primaire de Mboukou-Massi ||

vraison de vingt et cinq tables-bancs à l'école primaire de Tchissika-wolo

estre

2 - livraison de vingt et cinq (25) tables- bancs à l'école primaire de Mboungou

B.-Contribution à l'équipement de l'Administration Forestière

En permanence

livraison chaque année de 2.000 litres de gasoil, aux Directions Départementales de
l'Economie Forestière du Kouilou et du Niari, soit 1.000 litres par Direction. |

A la signature

|
|
fe
livraison d'un ordinateur complet avec imprimante et onduleur, à la Direction
Générale de l'Economie Forestière ;

Année 2004

3° trimestre

- livraison d'un groupe électrogène de 4,5 KVA à la Direction Générale de l' Ecoh mie
Forestière sin)

Année 2005

[| 1% trimestre

- livraison d'une (01) moto tout terrain type Yamaha 115 à la Direction Générale de sh
l'Economie Forestière
a" 12

3 trimestre

- livraison d'une (01) radio phonie à la Direction Générale de l'Economie Forestière

À —-

01) moto tout terrain type Yamaha 415 à la Directon Générale de
|

ne (
e Forestière
des Contrats de Transformation Industrielle des bois
MEF/SGEF/DSAF-SAF du 12 novembre 1990 et n° Q4IMAEEFP/DGEF/DSAF-
SLRE du-04 avril 1896, conclus entre le Gouvernement congolais et les Sociétés

QUATOR et CITB, et abrogés par la présente convention, les Sociétés ont déjà livré du :
matériel et réalisé des travaux dont les détails sont présentés en annexe 1 Ep à

le cadre

Les dispositions du présent cahier de charges particulier doivent :
t être exécutées par le Groupe, conformément à l'article 72 de la loi n°
2000, portant code forestier.

1 article 13:
obligatoirement
16-2000 du 20 novembre

Fait à Brazzaville, le 27 Avril 200%

Pour le Groupe, Pour le Gouvernement,

Le Président Directeur Général, Le Ministre de l'Economie Forestière
et de l'Environnement,

fl DJOMBO

ww
philippe LEKOBAT

LH

We et travaux réalisés au profit de l'Administration Foresi
cales aux Contrats de Transformation Industrielle.
du 22 novembre 1990 et n'4IMAEEF P/DGEF/D

_ Aménagement et équipement de la salle de conférence du Min

“fEconomie Forestière ;
_ Réhabilitation de la case de passage de la Directioi

l'Economie Forestière du Niari ; !
Livraison de deux (02) scie: STHILL pour tables bancs et plantations a

de BANDA.

«4

2 - Détails des Investissements

_ investissements déjà réalisés

mu =xcloitation Forestière

= Chantier Banda |
Désignation Quantité Valeur (F CFA)
Tracteur DT 3 180.000.000 |
Camion Benne 1 15.000.000
Scies Sthill 6 2.400.000 !|
Véhicule Pick up 1 14.000.000 !
Construction campement 1 15.000.000
Groupe électrogène 1 3.000.000 |
Ë Skidder 1 35.000.000
LT Scie CD 10 1 20.000.000
Grumier RVS 1 32.500.000
TOTAL 267.900.000
| ° Chantier Nanga l
Tracteur D7G 02 170.000.090
Skidder 528 01 57.000.009
Chargeur 966 01 92.000.000
| Pick up BJ 75 02 24.000.000
| Tronçonneuses 06 6.000.000
TOTAL 349.000.000
TOTAL a 616.000.000
(fr) |
{ b) Transformation

Désignation

+  Scierie

scie de tête 9 volant 160 (Guillet)

scie de reprise 3 130 (Guillet)

-__ déligneuse socolest ébouteuse monolane
-_ affüteuse volinière volinère

| ! machine à écraser et rectifier

| - banc de planage

poste de soudure

- matériel de dépannage

-_ élévateur Komatsu

-_ Equipement de scierie et séchoirs

-  Hangars des ateliers et Hall d'exposition

Czmion plateau KOMATSU
Eauipement de menuiserie

02 168.495.275
1

1

1

1

1

1 30.000.000
1 10.000.000
1 301.198.937

TOTAL b 1.009.684.212
c) Divers ns !
Désignation Quantité * Valeur (F CFA
Divers 12.500.000
-. Mobilier
- Matériel informatique
TOTAL c 12.500.000
TOTAL (a+b+c) 1.638.194.213

n

Présisionnels
2003 2004
Î I
| :
4 540.000 126.000 |:
1 80.000 1 80.000 FE
1 g4.000 84.000
3 225.000 1 75.000
2 44.000 1 22.000
1 175.000
ï 32.000 ;
3 51.000 2 34.000
1 25.000 M
2 3.000 2
1 250 1 2250
6 3.000 2 1.000
1 5.000 1 5.000
Double décamètres 6 g6
=. | Couronnes 5 1.000 pa 400
—…_ | Marieaux forestiers 5 1.000 2 400
“ | Caisses à outils 6 240
| Jecarres 12 600 4 200
Ciisimètre 1 150
| Matériel de prospection 1.114
Construction campement 30.000 30.000
|
| |
! TOTAL (a) 1.274.450 248.250
: [b) Scierie
Scie à ruban horizontal 1 30.000
|| Scie à ruban vertical 1600 1 120.000
me
Sc. ruban vertical
11400mm | fl 105.000
| Déligneuse multilame
600mm L 25.000
Tronçonneuses électeurs
Scies circulaires 3 30.000
Elévateur Manitou 2 10.000
| Matériels d'affütages 1 30.000
Mécanisations 20.000
| Bâtiments | 10.000
|| Montage scierie 100.000
Pièces détachées 40.000
| 10.000
TOTAL (b) es 530.000
TOTAL (a + b) 1.274.450 778.250 557.000
|
| |

Emplois 2004
existants

du service solde

rAgents du service commercial
| Directeur technique -
{ Secrétaire dactylo
Infirmier
Chauffeurs
| Planton
|Manœuvres -
Chef de service commercial -
7 Opérateur de phonie
Informaticien

OTAL1 Ye
2- Exploitation Forestière

DE REG SN OO QE

Chef d'exploitation
- Chef de chantier 1
| Chef des travaux routes -
| Chef des travaux production -
‘1 | Chef d'atelier 2
| Cubeurs 2
1 Marqueurs T
‘ à | Piqueteurs j|
La | Topofileur 1
al te Layonneurs 8
Cartographe 1
Compteurs 6
Prospecteurs 7
Boussoliers 2
Conducteurs de tracteurs D7 4
Aide conducteurs de tracteurs 8
2
2
1
4
4
3
8
8
4
1
3
3

Conducteur Skidder 528
Aides Conducteur
Conducteur 966

Aide conducteur
Conducteur niveleuse
Chauffeurs pick up

|| Abatteurs

| Aide abatteurs
Charpeñtiers

Chauffeur de benne

| Chauffeur grumiers

| “ Aïde chauffeurs grumiers

K

nes Eine en Zpbazt NN!

AREAS D—

DES

DD =

=! w!

30

3- Unités de Transformation

+ Parc à grumes
| Responsable
| Receptionneur-classeur
{Conducteur portique
| Tronçonneur
| Aide tronçonneur
| Ecorceur-griffe
Conducteur chargeur

+ Scierie
Chef de service
Adjoint Chef scierie
Scieurs
Aide scieurs
.Palonnier griffeur
Ebouteur
Marqueur
|Cubeur
Manœuvre
Classeur
Chef affûteur
‘Affûteur
Soudeur
(Cercleur
Conducteur MANITOU
:Déligneur

DR ==!

1 2 D 3 ND D D = 6 & = !

| + Menuiserie

(Chef menuisier
Menuisier

Aide menuisier

‘raboteur

(Chauffeur mercedès
Ce camion plateau

ITOTAL3

TOTAL GENERAL

Ÿ

néral du Groupe CITB - QUATOR

Direction Générale

Direction Technique

Service
commercial

Service
mécanique et
entretien

Service
administratif et
du personnel

Service
transformation

